
	

116 SRES 15 ATS: Commending the Clemson University Tigers football team for winning the 2019 College Football Playoff National Championship. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 15
		IN THE SENATE OF THE UNITED STATES
		
			January 10, 2019
			Mr. Graham (for himself and Mr. Scott of South Carolina) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the Clemson University Tigers football team for winning the 2019 College Football
			 Playoff National Championship. 
	
	
 Whereas, on Monday, January 7, 2019, the Clemson University Tigers football team won the 2019 College Football Playoff National Championship (in this preamble referred to as the championship game) by defeating the University of Alabama by a score of 44 to 16 at Levi’s Stadium in Santa Clara, California;
 Whereas the Tigers finished the championship game with 482 yards of total offense on 63 plays; Whereas the victory by the Tigers in the championship game—
 (1)made Clemson the first Football Bowl Subdivision (FBS)-level team to finish a season 15–0 since the University of Pennsylvania in 1897; and
 (2)marked the second time in 3 years that Clemson won a National Championship game;
 Whereas the head coach of Clemson, Dabo Swinney, has been an outstanding role model to the Clemson players and the Clemson community;
 Whereas Trevor Lawrence, the first true freshman starter to win a national title since 1985, gave an outstanding performance by throwing for 347 yards and 3 touchdowns;
 Whereas Travis Etienne had 14 carries for 86 yards including 2 rushing touchdowns and a passing touchdown;
 Whereas the Clemson University football team displayed outstanding dedication, teamwork, and sportsmanship throughout the 2018 collegiate football season in achieving the highest honor in college football; and
 Whereas the Tigers have brought pride and honor to the State of South Carolina: Now, therefore, be it
		
	
 That the Senate— (1)commends the Clemson University Tigers for winning the 2019 College Football Playoff National Championship;
 (2)recognizes the on-field and off-field achievements of the players, coaches, and staff of the Clemson football team; and
 (3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—
 (A)the President of Clemson University, James P. Clements; and (B)the head coach of the Clemson University football team, Dabo Swinney.
				
